Citation Nr: 9913751	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  93-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.

2. Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945 and from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for bilateral defective 
hearing.  This matter also comes before the Board from a July 
1995 rating decision which denied entitlement to service 
connection for a right knee disorder.

The Board remanded the case in December 1994 for additional 
development to include affording the veteran examinations by 
a VA orthopedist and ear, nose, and throat specialist, 
adjudication of the issues of entitlement to service 
connection for a right knee disorder and tinnitus, and 
readjudication of the issue of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for bilateral defective 
hearing.  Thereafter, the RO accomplished the additional 
development; granted service connection for tinnitus, denied 
service connection for a right knee disorder, and determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
bilateral defective hearing by a July 1995 rating action; and 
returned the claims file to the Board.  

With respect to the issue of entitlement to service 
connection for a right knee disorder, the Board notes that a 
Statement of Accredited Representation in Appealed Case which 
claimed that service connection for a right knee condition 
was warranted was submitted on behalf of the veteran in 
August 1995.  Thereafter, in August 1996, a supplemental 
statement of the case addressing service connection for a 
right knee disorder was issued.  However, an Appeal to Board 
of Veterans' Appeals, VA Form 9, with respect to this issue 
has not been received.  Nevertheless, an August 1996 
statement from the veteran includes his contention that 
service connection for his right knee disorder should be 
granted.  Accordingly, inasmuch as this statement was 
received after the issuance of the supplemental statement of 
the case and expressed the belief that the veteran's right 
knee impairment was due to military service, the Board will 
consider this statement from the veteran a substantive appeal 
and accept appellate jurisdiction over the issue of 
entitlement to service connection for a right knee disorder 
at the present time.  See 38 C.F.R. §§ 20.200, 20.202 (1998).

In an April 1998 statement, the veteran referred to an RO 
letter, dated on April 20, 1998, which notified him that 
service connection for tinnitus had been granted and a 10 
percent evaluation had been assigned, and claimed that the VA 
benefits should be paid effective from January 1, 1992.  
Inasmuch as the issue of entitlement to an earlier effective 
date for the grant of service connection for tinnitus has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for appropriate action.

For reasons which will become apparent, the issue of 
entitlement to service connection for a right knee disorder 
will be the subject of the remand portion of this decision.


FINDINGS OF FACT

1. Entitlement to service connection for defective hearing 
was denied by the RO in August 1954, and that decision 
became final in the absence of an appeal.

2. The evidence submitted subsequent to the August 1954 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's bilateral 
defective hearing had its onset during service, and it 
must be considered in order to fairly decide the merits of 
his claim.

3. Bilateral defective hearing had its onset during active 
service.


CONCLUSIONS OF LAW

1. The August 1954 rating decision in which service 
connection for defective hearing was denied is final, new 
and material evidence has been submitted to reopen that 
claim, and the claim is reopened.  38 U.S.C.A. § 5108, 
(West 1991 & Supp. 1998); Veterans Regulations No. 2(a), 
pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936, to December 
31, 1957.

2. Resolving all reasonable doubt in the veteran's favor, 
bilateral defective hearing was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's Army of the United States Separation 
Qualification Record, WD AGO Form 100, shows that he had 
active duty from June 1942 to November 1945.  This document 
lists the veteran's Military Occupational Specialty (MOS) as 
CWS (chemical warfare school), truck driver, utility 
repairman, anti aircraft artillery, automatic weapons 
crewman, and heavy machine gunner.  It is also noted that, as 
a machine gun crew member, the veteran assisted in setting up 
weapon for firing and fired weapon in support of infantry in 
a tactical operation.  He carried the gun during changing of 
position and helped to dismantle, oil, clean, and adjust it.  
He served in England, France, and Germany.  A copy of the 
veteran's Enlistment Record and Report of Separation reflects 
that he was awarded the Good Conduct Medal; American Campaign 
Medal; European, African, Middle Eastern Campaign Medal with 
two Bronze Stars; World War II Victory Medal; and Combat 
Infantry Badge.  A notation on this document reflects that it 
is "Certified a True Copy of 53-100."  Additionally, the 
veteran's Report of Separation from the Armed Forces of the 
United States, DD Form 214, shows that he had active duty 
from September 1950 to June 1952 and was awarded the 
Occupation Medal (Germany). 

The service medical records from the veteran's first period 
of service reveal that, upon enlistment in June 1942 and 
discharge in November 1945, his ear, nose, and throat was 
normal.  His hearing was 20/20 in each ear upon enlistment 
and 15/15 in each ear upon discharge.  

Upon reenlistment examination in August 1950, the veteran 
reported no history of severe eye, ear, nose, or throat 
trouble.  A December 1950 report of Ear, Nose, and Throat 
Examination notes that the veteran complained of left sided 
tinnitus of one week duration after being on the firing 
range.  His ear drums were found to be retracted and the 
diagnosis was Eustachian Salpingitis.  Upon examination in 
February 1951, the veteran's ears were noted to be NSA (no 
significant abnormalities) and his hearing for whispered and 
spoken voice at 15 feet was 15/15 bilaterally.  Similarly, 
upon separation examination in June 1952, the veteran's ears 
were normal and his hearing was 15/15 whispered voice (WV) in 
each ear.

An April 1946 letter from a private physician, C. F. 
Flannery, M.D., states that the veteran had been in Dr. 
Flannery's care since birth and the last examination and 
treatment had been from June 17 to 31, 1942.  Dr. Flannery 
noted that, on the date of discharge (from treatment), the 
veteran was in first class physical condition.

A March 1954 report of VA examination shows that evaluation 
of the veteran's ears demonstrated that the drums were normal 
in appearance and there was no excessive cerumen.  The 
veteran's hearing was reported as 15/10 bilaterally for WV 
and 20/15 bilaterally for CV.  The diagnoses included 
impaired hearing, bilateral, slight, type undetermined.

Upon consideration of the foregoing, by a March 1954 rating 
decision, the RO denied the veteran's claim of service 
connection for an ear condition, on the basis that there was 
no evidence contained in the record to support the holding of 
service connection for defective hearing.  He was informed of 
this decision and of his right to appeal it within one year.  

In July 1954, the veteran submitted a statement from an 
individual with whom he had served which reported that the 
veteran had experienced an ear condition after he spent a 
month in the overhead artillery range in the Spring of 1951.  
Additionally, the veteran's wife recalled that she worked as 
a civilian nurse from September 1950 to November 1951 and, in 
the spring of 1951, the veteran had ear trouble after he came 
in from a month's work on the overhead artillery range.

The RO considered these statement and, by an August 1954 
rating decision, confirmed the March 1954 denial of service 
connection for an ear condition.  The veteran was informed of 
this denial and did not appeal it.  Hence, the August 1954 
determination became final.  38 U.S.C.A. § 7105.

Following the August 1954 rating decision, the RO received 
copies of VA and private medical records, reports of VA 
examinations, and a statement from the veteran's wife.  

A February 1984 bus driver's examination includes a notation 
that the veteran's hearing was down.  

On VA audiological evaluation in April 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
70
95
95
LEFT
5
30
75
95
100

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 78 in the left ear.  This 
examination report notes that the veteran complained of 
difficulty hearing and understanding in noisy environments.  
Objective findings included normal hearing thru 1000 Hertz 
(Hz) with a severe to profound sensorineural hearing loss at 
1500-8000 Hz and moderately impaired discrimination in the 
right ear and normal hearing at 250-500 Hz with a mild to 
profound sensorineural hearing loss at 1000-8000 Hz and 
mildly impaired discrimination in the left ear.  The examiner 
noted that the veteran's hearing loss was significant and 
would typically increase his perception deficit in difficult 
listening environments.  

Private treatment records show that the veteran's hearing 
threshold level was tested in July 1994 and, although 
numerical test results were not provided, it was noted that 
the veteran's word discrimination scores were 68 percent in 
the right ear and 80 percent in the left ear.  

On VA audiological evaluation in June 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
70
100
100
LEFT
10
30
70
95
100

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 70 percent in the left ear.  
The examination report notes that bilateral hearing loss was 
first noted 15 years previously during a bus driver's 
physical examination and the veteran reported a history of 
noise exposure during service.  The examiner commented that 
there was normal hearing thru 1000 Hz with a moderately-
severe to profound sensorineural hearing loss at 1500 to 8000 
Hz and significantly impaired discrimination in the right ear 
and normal hearing thru 500 Hz with a mild to profound 
sensorineural hearing loss at 1000-8000 Hz and moderately 
impaired discrimination in the left ear.  The examiner 
commented that the veteran's hearing loss was most probably 
due to noise exposure; however, whether this was in service 
or not was questionable.

A July 1997 VA audio-ear disease opinion reflects that, after 
a complete and thorough review of the veteran's medical 
records, the examiner's conclusion was that it was less 
likely that sensorineural hearing loss began during active 
duty.  The examiner commented that the veteran's hearing loss 
was not related or connected to service.

In an April 1998 letter, the veteran's wife recalled that, 
when the veteran was called back to active duty in 1950, she 
worked as a civilian nurse and, on at least two occasions, he 
had to go to the Dispensary for ringing in the hears and loss 
of hearing after coming in from firing a 50 caliber machine 
gun on an overhead artillery range.

Criteria and Analysis

New and Material Evidence:  A decision of the RO becomes 
final and is not subject to revision on the same factual 
basis unless a notice of disagreement is filed within one 
year of the notice of decision.  Veterans Regulations No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936, to December 31, 
1957.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then immediately 
determine whether the reopened claim is well grounded based 
on a review of all the evidence of record.  Only if the claim 
is well grounded can the Board apply the third step of the 
analysis, which is to re-adjudicate the claim for service 
connection on the merits, after fulfilling VA's duty to 
assist the veteran in developing the facts of the case.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board has reviewed the evidence submitted subsequent to 
the August 1954 denial of service connection for an ear 
condition, in the context of all the evidence of record, and 
finds that the June 1995 report of VA examination, July 1997 
report of VA medical opinion, and April 1998 letter from the 
veteran's wife constitute new and material evidence.  This 
evidence is new, in that it was not previously considered by 
decisionmakers, and it is not cumulative of the evidence of 
record when the claim was adjudicated in August 1954.  The 
June 1995 VA examination report noted that the veteran's 
hearing loss is most probably due to noise exposure; the July 
1997 VA examiner provided an opinion that, based on a review 
of the veteran's claims file, the veteran's bilateral hearing 
loss was not related or connected to service; and the 
veteran's wife recalled that the veteran was treated for loss 
of hearing on two occasions during service.

The Board further finds that the June 1995 examination 
report, July 1997 medical opinion, and April 1998 statement 
from the veteran's wife, who is a nurse, are material because 
they bear directly and substantially upon the specific matter 
under consideration, that being whether the veteran's 
bilateral hearing loss had its onset during service, and they 
are so significant that they must be considered in order to 
fairly decide the merits of the claim.  Hodge, 155 F.3d 
at 1356.  The Board has determined, therefore, that new and 
material evidence has been submitted, and that the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Well Grounded Claims:  Having determined that new and 
material evidence has been submitted the Board must next 
determine whether the reopened claim is well grounded.  The 
Board concludes that the veteran's claim of entitlement to 
service connection for bilateral hearing loss is well 
grounded because the evidence shows that it is plausible.  
38 U.S.C.A. § 5107(a); Epps v. Brown, 9 Vet. App. 341 (1996), 
aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 
S.Ct. 2348 (1998).  In order for a claim for service 
connection to be well grounded, there must be a medical 
diagnosis of a current disability, medical or lay evidence of 
the incurrence of a disease or injury in service, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The medical evidence shows that the veteran currently has 
sensorineural hearing loss, which satisfies the first Caluza 
element of having a current disability.  In addition, his 
wife, who was a practicing nurse at the time, has stated that 
the veteran was treated for hearing loss on two occasions 
during service and the June 1995 VA examination report notes 
that the veteran's hearing loss is most probably due to noise 
exposure.  This establishes competent medical evidence of the 
incurrence of the disease in service and medical evidence of 
a nexus between the in-service disease and the current 
disability.  The Board finds, therefore, that the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  See Hickson v. West, 11 Vet. 
App. 374, 377 (1998) (in determining whether a claim is well 
grounded, only the evidence that supports the claim can be 
considered and the evidence is presumed to be credible).

Service Connection:  Service connection may be established 
for a disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury suffered, or disease contracted, in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where 
a veteran served for 90 days or more during a period of war 
or during peacetime, and organic disease of the nervous 
system, including sensorineural hearing loss, develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If, after careful review of all of the 
evidence, a reasonable doubt arises regarding service 
connection, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 3.102.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See, in 
general, Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1998).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Service connection may also be granted for hearing loss 
notwithstanding the lack of a diagnosis of hearing loss in 
service or within one year thereafter if the evidence 
demonstrates that there is a connection between military 
service and the disease.  38 C.F.R. § 3.303(d) (1998); Cosman 
v. Principi, 3 Vet. App. 505, 505 (1992).  "If evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's inservice exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (holding that § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim); accord Russo v. 
Brown, 9 Vet. App. 46, 50 (1996).  Therefore, "[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997), (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza).

In the present case, as a combat veteran, the appellant's own 
assertions substantiate that he was exposed to acoustic 
trauma in the service.  This evidence is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service with an infantry regiment in Europe during World War 
II and the award of the Combat Infantry Badge, and thus, is 
sufficient proof of the incurrence of acoustic trauma during 
service.  See 38 U.S.C.A. § 1154(b).  Further, the veteran 
does have a demonstrated bilateral hearing loss disability 
for VA purposes as shown by the above charts.  While the 
veteran was not reported to have a hearing loss disability at 
discharge from either period of active duty; his service 
records from his first period of active duty show that his 
MOS included anti aircraft artillery, automatic weapons crew 
member, and heavy machine gunner and he has provided 
satisfactory and credible lay evidence establishing a history 
of acoustic trauma due to noise exposure during his second 
period of service.  Moreover, upon VA examination in March 
1954, less than two years after discharge, the diagnoses 
included impaired hearing, bilateral, slight, type 
undetermined.  

The Board notes the July 1997 VA audio-ear disease opinion 
that, after a complete and thorough review of the veteran's 
medical records, it was less likely that the veteran's 
sensorineural hearing loss began during active duty and that 
the veteran's hearing loss was not related or connected to 
service.  However, the Board also notes the comment provided 
in connection with the June 1995 VA audiological evaluation 
that the veteran's hearing loss was most probably due to 
noise exposure; however, whether this was in service or not 
was questionable.  Accordingly, inasmuch as there is no 
obvious intervening cause for the veteran's current hearing 
loss, the Board finds that the veteran's hearing loss was due 
to noise exposure in service.

By weighing any doubt created by the absence of documented 
hearing loss in the service medical records and the July 1997 
VA medical opinion, that the veteran's hearing loss was not 
related or connected to service, against evidence of acoustic 
trauma sustained by the veteran during combat, evidence of 
hearing loss shortly after separation from active duty, and 
absence of intervening causes for such hearing loss, the 
Board has determined that the evidence supports the grant of 
entitlement to service connection for bilateral defective 
hearing.  See Peters v. Brown, 6 Vet. App. 540 (1994) (a 
veteran may not be denied service connection due to an 
absence of manifestations during service or during a 
presumptive period); 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for bilateral defective 
hearing is granted.


REMAND

The veteran also claims that he sustained a right knee injury 
during service and that service connection for residuals of 
such an injury is warranted.

In March 1995, the veteran submitted a copy of Notification 
of Transfer of Records which was franked by the post office 
in December 1947 and served to notify the veteran that his 
records, identified as [redacted], were being transferred to 
Branch Office # 3 in Philadelphia.  Accordingly, the veteran 
requested that the VA conduct a search for additional records 
which may be associated with his "old claim number."  In 
this regard, the Board notes that the claims file contains a 
card which identifies the veteran and indicates that his file 
number is [redacted].  There is no evidence of record 
tending to show that a search for the veteran's records under 
his "old claim number" has been conducted.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1991) (When evidence is in the 
possession of the United States Government, then the VA has a 
duty to try and obtain those records).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to service connection for a right knee disorder 
pending a remand of the case to the RO for the following 
action:

1. The RO should conduct a search with 
the appropriate source(s) for any 
records pertaining to the veteran 
under [redacted], his "old claim 
number."

2. Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement 
to service connection for a right knee 
disorder.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


 

